ABRUZZO, District Judge.
An information was filed against the defendant, - charging that on September 21,. 1936, in violation of the Act of Congress of June 29-, 1888, c. 496, § 1, 25 Stat. 209 (tittó 33, ’§ 441, United States Code [33 U.S.C.A. § 441]), the defendant unlawfully placed,, discharged and deposited refuse, sludge and oil from the oil barge Moormaclc No. 2 in. the tidal waters of the Harbor of New York and its adjacent and tributary waters, within the limits which have been prescribed by the supervisor of the harbor, to wit, Gowanus canal and Buttermilk channel.
The government produced evidence-to indicate 'that oil found in Buttermilk channel was traced to the oil barge Moor-mack No. 2, owned by the defendant. This-evidence indicated a violation of the lawset forth in the information.
The defendánt introduced evidence that this oil barge was moored tightly and that, they knew nothing about the discharge of the oil until the government inspector notified them of that fact. The previous night *1009there occurred a severe storm with a great deal of wind. It was found that a petcock or another part of the barge had been broken which permitted the oil to leak out unknown to the defendant. It was contended that this unusual storm was the cause of the leak.
The defendant’s testimony showed that it had no control over the occurrence which caused the oil to leak into the channel.
The government’s inspector was justified in making the charge. However, in view of the circumstances that the oil leaked into the waters through no direct act and because of the situation over which the defendant had no control, the court finds in favor of the defendant.